Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Uni-Pixel, Inc. and subsidiaries: We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (333-181656, 333-187975 and 333-203691) and Form S-8 (Nos. 333-146473, 333-167332, 333-176850, 333-188531 and 333-207959) of Uni-Pixel, Inc., of our report dated March 30, 2016 relating to the consolidated financial statements which appears in this Form 10-K. /s/ PMB Helin Donovan PMB Helin Donovan Austin, TX March 30, 2016
